Exhibit 10.73 DEMAND PROMISSORY NOTE $300,000Date:May 24, 2012 FOR VALUE RECEIVED, the undersigned jointly and severally promise to pay to the order of Warren Breslow, the sum of Three Hundred Thousand Dollars and no/100 ($300,000.00), together with interest of 10% per annum on the unpaid balance. The entire principal and any accrued interest shall be fully and immediately payable UPON DEMAND of any holder thereof. ”Borrower” Aura Systems, Inc. _/s/ Melvin Gagerman Melvin Gagerman Chief Executive Officer Dated: May 24, 2012
